Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2020 has been entered.

Response to Amendment
	The amendment filed on 11/4/2020 has been entered.  

Claim Objections
Claim 5 is objected to because of the following informalities:  in claim 4, lines 1-2, both phrasings “the rotation limiter” should be changed to “each rotation limiter” and in line 2, the phrase “the plate” should be changed to “the corresponding top plate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8-10 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin (US 4,045,148).
Claim 1:  Morin discloses a vertical axis turbine rotor (Fig. 4) comprising a base (note disc 41) having a rotational center (center of disc), a top surface (43), a top surface edge (note radially outward edge), and a plurality of top plates (45, note col. 3, line 34, “blades”) disposed radially around the rotational center; the top surface extending radially from the rotational center (the rotational center can be considered the radially central opening of disk 41) to the top surface edge; the rotational center (center of disc 41) defining an axis of rotation substantially orthogonal to the top surface (Fig. 4); each top plate (45) having a leading edge (49) and being coupled to the base along the leading edge (Fig. 4); and each top plate being transitionable between a first position (as depicted in Fig. 4) in which the top plate extends above the top surface to a first height (Fig. 4); and a second position in which the top plate extends above the top surface to a second height, the second height being less than the first height (Examiner notes that as the plate 45 descends into the groove 56, there will be a point in time that the plate is below the second height but the plate will be still extending above the top surface); wherein the base further comprises a plurality of recesses (note 56), wherein each of the plurality of recesses has a sloped profile (note sloped profile of 56); and 
Claim 3:  Morin further discloses a plurality of rotation limiters (53/54), each rotation limiter corresponding to one of the top plates and defining a maximum height for the first height of the corresponding top plate when the corresponding top plate is in the first position (Fig. 4).
Claim 4:  Morin further discloses that each top plate has an end portion (note end portion near 45) distal from the rotational center, the end portion coupled to the top surface, and the rotation limiter comprises the end portion (Fig. 4).
Claim 8:  Morin further discloses that each top plate overlies the leading edge of an adjacent top plate when in the second position (Fig. 4, Examiner noting the two top plates covering both sides of disk 41, with one top plate overlying and adjacent the other; Examiner notes that the symmetry of the disk would allow the disk to be flipped and he is therefore qualifying both plates as so-called “top plates”).  
Claim 9:  Morin further discloses that each top plate is passively transitionable between the first position and the second position (Fig. 4).
Claim 10:  Morin further discloses the base has a bottom surface (44), a bottom surface edge (note radially outward edge of 44), and a plurality of bottom plates (note bottom plates opposite 52) disposed radially around the rotational center; the bottom surface extends radially from the rotational center (the rotational center can be considered the radially central opening of disk 41) to the bottom surface edge (Fig. 4); and each bottom plate has a bottom leading edge and is coupled along the leading edge to the base (note corresponding components of the above mentioned top-plate discussed in claim 1 which apply to the bottom plate).
Claim 21:  Morin further discloses that the base further comprises a plurality of openings (Fig. 4, note groove openings in the plate formed to house the top plate hinge, e.g., 51), wherein each opening is associated with one of the top plates, and each opening defines an aperture (note aperture opening space between 51 and 42 that would permit fluid flow therethrough) that permits fluid to flow therethrough.
Claim 22:  Morin discloses a vertical axis turbine rotor (Fig. 4) comprising a base (note disc 41) having a rotational center (center of disc), a top surface (43), a top surface edge (note radially outward edge), and a plurality of top plates (45, note col. 3, line 34, “blades”) disposed radially around the rotational center; the top surface extending radially from the rotational center (the rotational center can be considered the radially central opening of disk 41) to the top surface edge; the rotational center defining an axis of rotation substantially orthogonal to the top surface (Fig. 4); each top plate (45) having a leading edge (49) and a trailing edge (note edge of 52) and being coupled to the base along the leading edge (Fig. 4); andPage 6 of 13Application No. 15/445,100Response to Office Action of May 4, 2020 each top plate being transitionable between a first position (as depicted in Fig. 4) in which the top plate extends above the top surface to a first height; and a second position in which the top plate extends above the top surface to a second height, the second height being less than the first height (Examiner notes that as the plate 45 descends into the groove 56, there will be a point in time that the plate is below the second height but the plate will be still extending above the top surface); wherein the trailing edge of each top plate overlies the leading edge of an adjacent top plate when in the second position (Fig. 4, Examiner noting the two top plates covering both sides of disk 41, with one top plate overlying and adjacent the other; Examiner notes that the symmetry of the disk would allow the disk to be flipped and he is therefore qualifying both plates as so-called “top plates”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US 4,045,148) in view of Pratt (US 5,570,997) in view of Nicklas (US 9,752,557).
Claim 5:  Morin discloses the previous limitations.  Morin does not disclose that the rotation limiter is a textile that includes a crease to facilitate collapsing of the rotation limiter when the plate returns to the second position.  However, Pratt teaches a rotation limiter (52) that includes a crease (note natural crease in 52 in Figure 4 in collapsed position) that would facilitate collapsing of the rotation limiter when Morin’s top plate returns to its second position.  While not discussing the particular material of Nicklas’ rotation limiter, it is well evidenced that many different kinds of materials, including textiles can successfully be used, as evidenced by Nicklas (see col. 3, lines 56-59).  It would have been obvious before the effective filing date of the invention to a skilled artisan to substitute a rotation limiter as taught by Pratt of the kind of substance evidenced by Nicklas into the apparatus of Morin as a string type material would be much easier to install and/or replace than the more complicated existing hinge mechanism of Morin and still allow the same functionality of the top plate.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US 4,045,148) in view of Graham (US 8,899,937).
Claim 11:  Morin discloses a vertical axis turbine rotor (Fig. 4) comprising a base (note disc 41) having a rotational center (center of disc), a top surface (43), a top surface edge (note radially outward edge), and a plurality of top plates (45, note col. 3, line 34, “blades”) disposed radially around the rotational center; the top surface extending radially from the rotational center (the rotational center can be considered the radially central opening of disk 41) to the top surface edge; the rotational center defining an axis of rotation substantially orthogonal to the top surface (Fig. 4); each top plate (45) having a leading edge (49) and being coupled to the base along the leading edge (Fig. 4); and each top plate being transitionable between a first position (as depicted in Fig. 4) in which the top plate extends above the top surface to a first height; and a second position in which the top plate extends above the top surface to a second height, the second height being less than the first height (Examiner notes that as the plate 45 descends into the groove 56, there will be a point in time that the plate is below the second height but the plate will be still extending above the top surface). 
Morin does not disclose that each top plate further comprises at least one window that permits fluid to flow therethrough, the at least one window being located immediately adjacent thePage 4 of 13Application No. 15/445,100Response to Office Action of May 4, 2020 leading edge of the top plate or provided as a gap in the leading edge of the top plate.  However, Graham teaches a turbine device (Fig. 3) which comprises at least one window (316) located immediately adjacent to its leading edge (near 325) of its associated top plate (305) that permits fluid to flow therethrough (Fig. 1B) to allow excessive fluid pressure buildup, preventing mechanical failure.  As incorporated into the apparatus of Morin, the window of Graham would situate towards the lower portion of the top plate adjacent the leading edge.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a window as taught by Graham into the top plate of Morin to alleviate over-pressure fluid flows that might damage the top plate and associated components.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US 4,045,148) in view of Hasler (EP1887220).
Claim 20:  Morin discloses the previous limitations.  Morin does not disclose for its rotor to be arranged with a central shaft and a plurality of rotors coupled to the central shaft.  However, Hasler teaches a turbine arrangement (Fig. 1) which uses a central shaft (3) and a plurality of rotors (4) coupled to the central shaft.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a plural arrangement as taught by Hasler into the top plate of Morin to increase the harvest of energy from passing fluid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746